Case 1:20-cr-00143-TSE Document114 Filed 10/26/20 Page 1 of 1 PagelD# 1692

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA

Alexandria Division
UNITED STATES OF AMERICA, )
Vv. ) Criminal) Action No. 1:20-cr-143
ZACKARY ELLIS SANDERS,
Defendant. )

ORDER

This matter is before the Court of defendant's Motions to Suppress.

For the reasons stated in the Sealed Memorandum Opinion issued this same day,

Itis hereby ORDERED that defendant’s Motions to Suppress (Dkt. 81, 83, 85, and 90)
are DENIED.

It is FURTHER ORDERED that the Memorandum Opinion issued alongside this Order
will be UNSEALED on Thursday, October 29, 2020, unless a party submits a motion
establishing good cause to keep the Memorandum Opinion under seal,

The Clerk is directed to provide a copy of this Order to all counsel of record.

Alexandria, Virginia
October 26, 2020

     

T. S. Ellis, 0

United States Judge
